SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

722
CA 12-02376
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


MARIE T. BENKLEMAN AND ROBERT A. BENKLEMAN,
PLAINTIFFS-APPELLANTS,

                     V                                           ORDER

MARCIA A. KOLB, DEFENDANT-RESPONDENT.


CONNORS & VILARDO, LLP, BUFFALO (LAWLOR F. QUINLAN, III, OF COUNSEL),
FOR PLAINTIFFS-APPELLANTS.

LAW OFFICES OF DESTIN C. SANTACROSE, BUFFALO (RICHARD S. POVEROMO OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John M.
Curran, J.), entered July 26, 2012. The order, insofar as appealed
from, denied the motion of plaintiffs for summary judgment.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on April 26, 2013, and filed in the Erie
County Clerk’s Office on May 20, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   June 7, 2013                         Frances E. Cafarell
                                                Clerk of the Court